Order filed May 6, 2014




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-00299-CV
                                   ____________

                           RANDY WALKER, Appellant

                                        V.

                          THOMAS D. WINDSOR, Appellee


              On Appeal from the County Civil Court at Law No. 2
                            Harris County, Texas
                       Trial Court Cause No. 1027482

                                   ORDER

      Appellant’s brief was due April 21, 2014. No brief or motion for extension
of time has been filed.

      Unless appellant submits a brief to the clerk of this court on or before June
5, 2014, the court will dismiss the appeal for want of prosecution. See Tex. R. App.
P. 42.3(b).

                                      PER CURIAM